United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2530
                         ___________________________

                   Lidia Perez-Mancilla; Mairyn Villeda-Perez

                             lllllllllllllllllllllPetitioners

                                           v.

            Merrick B. Garland, Attorney General of the United States1

                            lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                    ____________

                            Submitted: March 19, 2021
                              Filed: March 24, 2021
                                  [Unpublished]
                                  ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Guatemalan native and citizen Lidia Perez-Mancilla, individually and on behalf
of her minor daughter Mairyn Villeda-Perez, petitions for review of an order of the

      1
       Attorney General Garland is substituted for his predecessor pursuant to
Federal Rule of Appellate Procedure 43(c).
Board of Immigration Appeals (BIA), which dismissed her appeal from an
immigration judge’s decision denying her asylum and withholding of removal.2

       After careful review, assuming without deciding that Perez-Mancilla’s
proposed particular social group of “Guatemalan women who are unable to leave a
domestic relationship and who are treated as property” is cognizable, we conclude
substantial evidence supports the agency’s determination that Perez-Mancilla failed
to demonstrate membership in that group, particularly given that she had no ongoing
contact with her alleged abuser and was in a new relationship. See Fuentes-Erazo v.
Sessions, 848 F.3d 847, 852-53 (8th Cir. 2017) (standard of review); see also Godinez
v. Barr, 929 F.3d 598, 602 (8th Cir. 2019); Najera v. Whitaker, 745 F. App’x 670,
671-72 (8th Cir. 2018) (per curiam). Because Perez-Mancilla therefore failed to
satisfy her burden of proof on her asylum claim, the BIA properly concluded she
necessarily failed to satisfy the more rigorous standard for withholding of removal.
See Fuentes-Erazo, 848 F.3d at 853.

      Accordingly, we deny the petition for review.
                     ______________________________




      2
        Because Villeda-Perez’s asylum application is derivative of her mother’s, all
references are to Perez-Mancilla. See 8 U.S.C. § 1158(b)(3)(A) (stating that a child
may be granted asylum if the accompanying principal noncitizen was granted
asylum). There are no derivative benefits for withholding of removal. See Fuentes
v. Barr, 969 F.3d 865, 868 n.1 (8th Cir. 2020) (per curiam). Perez-Mancilla has
waived any challenge to the BIA’s denial of her motion to remand because she does
not challenge it in her brief. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th
Cir. 2004) (concluding that a claim not raised or meaningfully argued in an opening
brief is deemed waived).

                                         -2-